Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Don Beads appeals the district court’s order granting Defendants summary judgment on Beads’ race discrimination claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), 42 U.S.C. § 1983 (2012), and Article 24 of the Maryland Declaration of Rights. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Beads v. Md. State Police, No. 1:12-cv-03219-WDQ (D. Md. Jan. 13, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED